Citation Nr: 1612339	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for right shin splints.

4.  Entitlement to a rating in excess of 10 percent for left shin splints.

5.  Entitlement to an effective date earlier than November 19, 2012, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1986.

This matter comes to the Board of Veterans' Appeal (Board) from October 2009 and February 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's request for a personal hearing before a Veterans' Law Judge is considered withdrawn because he failed to show for his November 2015 hearing.

Since issuance of the May 2011 supplemental statement of the case additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in February 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claim for an earlier effective date for the TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been in receipt of the maximum available schedular rating for his bilateral pes planus with plantar fasciitis at all times during the pendency of the appeal and the most probative evidence of record shows that it does not cause marked interference with employment or required frequent periods of hospitalization rendering impractical the use of the regular schedular standards at any time during the pendency of the appeal.  

2.  The preponderance of the evidence of record shows that the Veteran's low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months; and/or radiculopathy in either lower extremity with at least mild incomplete paralysis of the sciatic nerve at any time during the pendency of the appeal.  

3.  The preponderance of the evidence of record shows that the Veteran's low back disability caused moderate incomplete paralysis of the sciatic nerve in the right lower extremity, but not moderately severe, at all times during the pendency of the appeal.  

4.  The preponderance of the evidence of record shows that the Veteran's low back disability caused mild incomplete paralysis of the sciatic nerve in the left lower extremity, but not moderate, at all times during the pendency of the appeal.  

5.  The preponderance of the evidence of record shows that the Veteran's right shin splints is not manifested by adverse symptomatology that equates to marked limitation of motion in either ankle, flexion being limited to 30 degrees in either knee, or extension being limited to 15 degrees in either knee because his adverse symptomatology is limited to objective complaints of pain and swelling and on examination there was no tenderness at any time during the pendency of the appeal.  

6.  The preponderance of the evidence of record shows that the Veteran's left shin splints is not manifested by adverse symptomatology that equates to marked limitation of motion in either ankle, flexion being limited to 30 degrees in either knee, or extension being limited to 15 degrees in either knee because his adverse symptomatology is limited to objective complaints of pain and swelling and on examination there was no tenderness at any time during the pendency of the appeal.  




CONCLUSIONS OF LAW

1.  The criteria for a rating excess of 50 percent for bilateral pes planus with plantar fasciitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a rating in excess of 40 percent for the low back disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2015).

3.  The criteria for a separate 20 percent rating for right lower extremity radiculopathy has been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy has been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating in excess of 10 percent for right shin splints have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5099-5020 (2015).

6.  The criteria for a rating in excess of 10 percent for left shin splints have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5099-5020 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that the letter the RO provided the Veteran in August 2009, prior to the October 2009 rating decision, along with the letter dated in November 2012 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Mountain Home and Fayetteville VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  While the record shows the Veteran has been incarcerated since April 2014, the Board finds that a remand is not required to request treatment records from his place of incarceration because he has not indicated that he has received treatment for any of his service connected disabilities while incarcerated.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was provided with VA examinations in September 2009, September 2011, January 2012, May 2012, and January 2013.  Moreover, the Board finds the VA examinations are adequate to adjudicate the claims because he has not alleged a worsening of his disabilities since these examinations and the reports from these examinations include a detailed medical history, an examination, and findings as to the severity of the disabilities that allows the Board to rate them under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); VAOPGCPREC 11-95.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's, paper, VBMS, and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative assert, in substance, that his bilateral pes planus with plantar fasciitis, low back disability, and shin splints are worse than rated and warrant increased ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

In evaluating the evidence, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Bilateral Pes Planus with Plantar Fasciitis

The Veteran's bilateral pes planus with plantar fasciitis is rated as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276  

Under the version of Diagnostic Code 5276, the maximum disability award for bilateral pes planus is 50 percent.  Id.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

The Board will next consider if the Veteran's bilateral pes planus with plantar fasciitis was manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code at any time during the pendency of the appeal.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With the above criteria in mind, the Board notes that Diagnostic Code 5276 pertains specifically to the disability at issue - bilateral pes planus.  The Board cannot identify any evidence to suggest that another diagnostic code would be more appropriate because the Veteran's is already having his service-connected disability (bilateral pes planus) rated under the Diagnostic Code created to rate pes planus.

As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), the Board notes that Diagnostic Code 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service connected disability does not arise out of a foot injury but instead was awarded to him because a chronic disorder of the feet (pes planus) with plantar fasciitis.  As such, the Board finds that the Veteran's service-connected bilateral pes planus with plantar fasciitis is not ratable under Diagnostic Code 5284.  See Butts, 5 Vet. App. at 538.  Therefore, the Board also finds that neither a higher scheduler rating or separate ratings for each foot is warranted under Diagnostic Code 5284.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Hart.

Lastly, the Board finds that increased ratings are not available under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5276, 5279, 5280, 5281, 5282, and/or 5283 (2015) because the 50 percent rating already assigned his bilateral pes planus with plantar fasciitis at all times during the pendency of the appeal meets or exceeds the maximum rating possible rating under these Diagnostic Codes.  See Sabonis; Hart.

b.  The Low Back Disability

The Veteran's low back disability is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242.  

In this regard, the Veteran is entitled to an increased, 60 percent rating, for his low back disability if it's manifested by problems compatible with intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In writings to VA as well as at some of his VA examinations the Veteran reported having frequent incapacitating episodes.  In this regard, the Veteran told the January 2012 VA examiner that he spent 90 percent of each day in bed because of low back pain.  Moreover, the January 2013 VA examiner reported that that the Veteran had at least 6 weeks of incapacitating episodes over the past 12 months.

However, the Veteran denied having any incapacitating episodes when he was earlier examined by VA in September 2009.  Moreover, the January 2012 VA examiner opined that the Veteran did not even have intervertebral disc syndrome.  Furthermore, the Veteran's VA treatment records do not document the fact that his physician ordered at least 6 weeks of bed rest due to his service-connected low back disability over any 12 month period during the pendency of the appeal.  

Given the above medical history found in the Veteran's treatment records, the Board finds that the January 2013 VA examiner's statement regarding his having at least 6 weeks of incapacitating episodes over the past 12 months lacks probative value because it is unsupported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Similarly, the Board finds that the Veteran's lay claims regarding needed bed rest due to his low back disability lacks probative value because whether this a medical opinion which he does not have the required training to make.  See Davidson.

Accordingly, the Board finds that the most probative evidence of record are the Veteran's treatment records which are negative for evidence that the appellant's low back disability required at least six week of physician ordered bed rest in any 12 month period during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability must be denied under Diagnostic Code 5243 at all times during the pendency of the appeal.  38 C.F.R. § 4.71a, Hart.

Next, the Board notes that the Veteran is entitled to a rating in excess of 40 percent for his low back disability if, inter alia, it is manifested by unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a. 

However, the clinical records do not show evidence of spinal ankylosis.  See, e.g., VA examinations dated in September 2009, January 2012, and January 2013.  In fact, the September 2009 VA examiner specifically opined that there was no ankylosis and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Also see low back X-rays dated in January 2012 and January 2013; low back magnetic resonance imaging evaluation (MRI) dated in February 2012.  Furthermore, in the absence of ankylosis the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability due to ankylosis at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Hart.

Each of the ways by which the back is ratable contemplates limitation of motion.  See 38 C.F.R. § 4.71a, VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, the Board also finds that assigning him separate ratings on the basis of both limitation of motion and other symptoms, such as those set forth in Diagnostic Code 5243, would be inappropriate.  38 C.F.R. § 4.14 (2015).  

Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability.  Therefore, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy in either leg at any time during the pendency of the appeal. 

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.  A 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity.  And, a 30 percent rating for severe incomplete paralysis of the sciatic nerve in either lower extremity. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

With the above criteria in mind, at the September 2009 VA examination the Veteran had bilateral lower extremity sensory function impairment to pin prick.  Similarly, at the January 2012 VA examination the Veteran's muscle strength was reduced at 3/5 in his knees as well as 2/5 in his ankles and great toes.  He also had decreased sensation in his foot/toes.  Likewise, at the January 2013 VA examination the Veteran's muscle strength was reduced at 3/5 in his hips, knees, and ankles as well as 4/5 in his great toes.  He also had decreased sensation in his ankles and foot/toes and straight leg raising was positive.  Moreover, the examiner opined that the Veteran had radicular pain or other signs or symptoms of radiculopathy which symptoms consisted of moderate and mild pain as well as moderate numbness, bilaterally.  It was also opined that the Veteran had "moderate" radiculopathy in the right lower extremity and "mild" radiculopathy on the left lower extremity. 

Given the above adverse symptomatology, the Board finds that the most probative evidence record shows that the Veteran had moderate incomplete paralysis of the sciatic nerve in the right lower extremity and mild incomplete paralysis of the sciatic nerve in the left lower extremity, but no more, due to his low back disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, the Board finds that the criteria for a separate 20 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy have been met.  Id.  This is true at all times during the pendency of the appeal because the Veteran's adverse neurological symptomatology was, in substance, the same at all these times and therefore the Board finds that consideration of staged ratings is not warranted.  Hart.

The Board finds that higher ratings for either extremity are not warranted because the record is negative for more severe adverse neurological symptomatology.  In this regard, the VA examinations were uniform in showing that he did not have muscle atrophy, muscle spasms, or bowel, bladder, or erectile dysfunction.  See VA examinations dated in September 2009, January 2012, and January 2013.  Likewise, the VA examinations were uniform in showing that his deep tendon reflexes in his knees and ankles were normal at 2 +.  Id.  Furthermore, while the Veteran's treatment records periodic document his complaints regarding adverse low back pathology, nothing in these records show his adverse neurological symptomatology to be worse than what was reported by the above VA examiners.  See Colvin.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.

c.  The Shin Splints

The Veteran's shin splints are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5020 (synovitis).  Diagnostic Code 5020 is rated based on limitation of motion of the affected parts like arthritis.  Therefore, given the nature and location of the Veteran's disabilities, the Board will rate them by looking at his knees and ankles.  See Butts. 

Under Diagnostic Code 5271 limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  38 C.F.R. § 4.71a (2015).  In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

Under Diagnostic Codes 5260 limitation of flexion of the leg will be rated as noncompensable when flexion is limited to 60 degrees, 10 percent disabling when flexion is limited to flexion limited to 45 degrees, 20 percent disabling when flexion is limited to 30 degrees, and 30 percent disabling when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Codes 5261 limitation of extension of the leg will be rated as noncompensable when extension is limited to 5 degrees, 10 percent disabling when extension is limited to 10 degrees, 20 percent disabling when extension is limited to 15 degrees, 30 percent disabling when extension is limited to 20 degrees, 40 percent disabling when extension is limited to 35 degrees, and 50 percent disabling when extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2015).

In this regard, at the September 2009 VA examination the Veteran complained of chronic bilateral shin pain which was exacerbated by activity and stress.  On examination the pain free range of motion, after repetition, of the ankles was 20 percent of dorsiflexion and 45 degrees of plantar and the knees were 0 degrees of extension and 140 degrees of flexion.  The Veteran's ankle adverse symptomatology was limited to bilateral tenderness and his knee adverse symptomatology was limited to weakness and tenderness on the right. 

At the September 2011 VA examination, the Veteran complained of bilateral knee pain.  Thereafter, the examiner listed as his only adverse symptomatology due to his shin splints anterior leg pain.  It was also noted that the range of motion of the knees after repetition was 0 degrees of extension and 105 degrees of flexion.  It was also noted that the Veteran's knee pain in both knees started at 5 degrees of flexion but he did not have any with extension.  It was thereafter noted that the Veteran had problems with knee swelling on the right.  He did not have pain to palpation.  Muscle strength in the knees was normal at 5/5.  There was no knee instability.  He did not need an assistive device to ambulate.  X-rays showed right knee arthritis but no patellar subluxation.  It was next noted that while the Veteran reported that he was unable to work because of bilateral knee pain, the "objective evidence does not support this.  He has only a mild osteoarthritis of the right knee, and it should not be functionally limiting."

At the January 2012 VA examination, muscle strength in the knees was reduced at 3/5 and in the ankles at 2/5 but deep tendon reflexes were normal in the knees and ankles at 2+.

At the May 2012 VA examination, the Veteran complained that shin pain and inflammation which reduces his ability to ambulate.  As to his shin splints, the examiner thereafter reported as follows - "No symptoms currently, but Veteran reports that symptoms of swelling and pain during flare ups with shin splints.  He also reports that he is unable to walk effectively during flare-ups."  It was also noted that the pain free range of motion of the knees after repetition was 0 degrees of extension and 50 degrees of flexion.  He did not have pain to palpation.  Muscle strength in the knees was normal at 5/5.  There was no knee instability.  The Veteran uses wheelchair, crutches, and canes to ambulate.  X-rays showed knee arthritis but no patellar subluxation.  As functional impact, the "Veteran reports that during the flare-ups he is unable to ambulate more so than usual.  He reports during the flare ups he has to rest the lower legs to decrease the swelling.  He also reports the flare ups cause increased pain on top of current chronic pain conditions."

At the January 2013 VA examination the Veteran continued to complain of chronic shin pain that interferes with all walking and standing for more than 15 minutes.  As to his shin splints, the examiner thereafter reported as follows

It was also noted that the pain free range of motion of the right knee after repetition was 0 degrees of extension and 120 degrees of flexion and the pain free range of motion of the left knee after repetition was 0 degrees of extension and 130 degrees of flexion.  It was thereafter noted that the Veteran had problems with knee swelling bilaterally.  He did not have pain to palpation.  Muscle strength in the knees was 4/5.  There was no knee instability.  The Veteran used a cane to ambulate.   Knee X-rays showed arthritis but no patellar subluxation.

The Veteran's treatment records periodic document his complaints of shin pain.  However, nothing in these records show his adverse symptomatology to be worse than what was reported by the above VA examiners.  See Colvin. 

Given the above, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in DeLuca, Benton, and Burton, that the clinical evidence of record does not demonstrate that his adverse symptomatology equates to marked limitation of motion in either ankle, flexion being limited to 30 degrees in either knee, or extension being limited to 15 degrees in either knee given the fact that his adverse symptomatology is limited to objective complaints of pain and swelling and on examination there was no tenderness.  The Board has also reached this conclusion because the lost motion and strength seen in the ankles and knees was not attributed by any of his VA examiners to his service-connected shin splints.  Accordingly, the Board finds that increased ratings are not warranted for the Veteran's bilateral shin splints under Diagnostic Code 5099-5020.  See 38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected pes planus, low back disability, radiculopathy, and shin splints with the established criterion shows that they reasonably describe his disability levels and symptomatology (i.e., pain and lost motion).  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the above service-connected disabilities and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

A rating in excess of 50 percent for bilateral pes planus is denied at all times during the pendency of the appeal. 

A rating in excess of 40 percent for a low back disability at all times during the pendency of the appeal. 

A separate 20 percent rating for right lower extremity radiculopathy is granted at all times during the pendency of the appeal subject to the laws and regulations governing the award on monetary benefits. 

A separate 10 percent rating for right lower extremity radiculopathy is granted at all times during the pendency of the appeal subject to the laws and regulations governing the award on monetary benefits. 

A rating in excess of 10 percent for right shin splints is denied at all times during the pendency of the appeal. 

A rating in excess of 10 percent for left shin splints is denied at all times during the pendency of the appeal. 


REMAND

As to the claim for an earlier effective date for the TDIU, in February 2014 the Veteran filed a notice of disagreement to the February 2013 rating decision that granted him a TDIU effective from November 19, 2012.  However, no further action has been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED to the AOJ for the following action:

Issue the Veteran a statement of the case (SOC) as to his claim for an earlier effective date for his TDIU.  If he thereafter perfects his appeal, return this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


